June 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          EDWARD MAYO, Appellant

NO. 14-13-00637-CV                          V.

             FIVE STAR MERCHANT SERVICES, INC., Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on April 24, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Edward Mayo.
      We further order this decision certified below for observance.